Order denying defendant’s motion to open default reversed upon the law and the facts, and motion granted upon condition that defendant, within ten days after service of copy of-order with, no tice of entry thereon, pay the amount of costs taxed by the plaintiff on the entry of the judgment, such judgment to stand as security. In- the event of defendant failing to comply with said conditions, the order is affirmed, with ten dollars! costs and disbursements. We think, as a matter of discretion, that defendant should be given an opportunity to try his ease. He has paid a very large sum on account of the purchase price and claims defenses to the balance sued for. The validity of these defenses, both partial and complete, must be left for determination on the trial as-they shall then be interposed. Kel'y, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.